Name: Council Regulation (EEC) No 3722/92 of 14 December 1992 opening and providing for the administration of a Community tariff quota for certain handmade products (1993)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 No L 385 / 14 Official Journal of the European Communities 30 . 12 . 92 COUNCIL REGULATION (EEC) No 3722/92 of 14 December 1992 opening and providing for the administration of a Community tariff quota for certain handmade products (1993) THE COUNCIL OF THE EUROPEAN COMMUNITIES, 10 540 000 subject to a maximum of ECU 1 200 000 for each six-figure code of the combined nomenclature . 2. Admission under this quota shall , however, be granted only for products accompanied by a certificate recognized by the relevant authorities of the Community conforming to one of the models in Annex II , issued by one of the recognized authorities of the country of manufacture as given in Annex III and certifying that the goods in question are hand made. The goods must in additioii be accepted as hand made by the relevant authorities of the Community . 3 . Regulations (EEC) No 2779 /78 (^ and (EEC) No 289/ 84 (2) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ecus . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission which may take any appropriate administrative measure in order to ensure efficient administration. Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas , as regards certain handmade products , the Community has declared its readiness to open an annual duty-free Community tariff quota of an overall amount which , for 1992, amounted to ECU 10 540 000 with a maximum value of ECU 1 200 000 for each group of products considered; whereas products may, however, be admitted under the Community tariff quota only on presentation to the Community's customs authorities of a document issued by the recognized authorities of the country of manufacture certifying that the goods concerned are hand made; whereas the tariff quota in question should therefore be opened with effect from 1 January 1993 , at the volume set for 1992; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate laid down for the quotas should be applied consistently to all imports until the quotas are used up; whereas the necessary measures should be taken to ensure that these tariff quotas are administered efficiently and on a Community basis , so that Member States have the option of drawing the necessary quantities, corresponding to actual imports recorded, from the quota volume; whereas this method of administration calls for close cooperation between the Member States and the Commission; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation relating to the administration of the quotas may be carried out by any one of its members , Article 3 If an importer presents, in a Member State , a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the quota volume by means of notification to the Commission, a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota volume. HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1993 , the customs duties applicable to imports of the products listed in Annex I shall be totally suspended within the limits of a Community tariff quota bearing the serial No 09.0105 and being of a volume corresponding to a value of ECU (!) OJ No L 333, 30 . 11 . 1978 , p. 5 . (2 ) OJ No L 33 , 4 . 2 . 1984 , p. 2. 30 . 12 . 92 Official Journal of the European Communities No L 385/ 15 If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed thereof by the Commission . Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quota as long as the balance of the corresponding quota volume so allows. ' Article 5 Member States and the Commission shall cooperate closely in order to ensure compliance with this Regulation . Article 6 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1992 . For the Council The President N. LAMONT No L 385 / 16 Official Journal of the European Communities 30 . 12 . 92 ANNEX I List of products referred to in Article 1 ( 1 ) CN code (*) Description of goods ex 4202 Trunks , suitcases , vanity-cases , executive-cases , briefcases , school satchels , spectacle cases , binocular cases , camera cases , musical instrument cases , gun cases , holsters and similar containers , travelling-bags , toilet bags, rucksacks, hand-bags, shopping-bags , wallets , purses , map-cases , jewellery boxes , powder-boxes , cutlery cases and similar containers of leather or of composition leather , of sheeting of plastics , of textile materials , of vulcanized fibre or of paperboard , or wholly or mainly covered with such materials : 4202 11 10 Executive-cases , briefcases , school satchels , and similar containers 4202 11 90 Other 4202 12 91 Executive-cases , briefcases , school satchels and similar containers 4202 12 99 Other 4202 19 90 Other 4202 21 00 With outer surface of leather , of composition leather or of patent leather 4202 22 90 Of textile materials / 4202 31 00 With outer surface of leather , of composition leather or of patent leather 4202 32 90 Of textile materials 4202 39 00 Other 4202 91 10 Travelling-bags , toilet bags , rucksacks and sports bags 4202 91 80 Other 4202 92 91 Travelling-bags , toilet bags , rucksacks and sports bags 4202 92 98 Other ex 4202 99 00 Musical instrument cases ex 4203 Articles of apparel and clothing accessories , of leather or of composition leather : 4203 30 00 Belts and bandoliers 4203 40 00 Other clothing accessories 4419 00 90 Tableware and kitchenware, of wood ex 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery , and similar articles of wood; statuettes and other ornaments , of wood ; wooden articles of furniture not falling within Chapter 94: 442010 11 Statuettes and other ornaments , of wood 4420 10 19 4420 90 91 Other 4420 90 99 (*) See Taric codes in Annex IV. 30 . 12 . 92 Official Journal of the European Communities No L 385 / 17 CN code (*) Description of goods ex 4818 Toilet paper , handkerchiefs , cleansing tissues , towels , tablecloths, serviettes, napkins for babies, tampons , bed sheets and similar household, sanitary or hospital articles , articles of apparel and clothing accessories, of paper pulp , paper, cellulose wadding or webs of cellulose fibres : 4818 20 10 Handkerchiefs and cleansing or facial tissues 4818 20 91 In rolls 4818 20 99 Other 4818 30 00 Tablecloths and serviettes 4818 50 00 Articles of apparel and clothing accessories 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale 4818 90 90 Other ex 4819 Cartons , boxes , cases , bags and other packing containers , of paper , paperboard , cellulose wadding of webs of cellulose fibres ; box files , letter trays, and similar articles , of paper or paperboard of a kind used in offices, shops or the like : 4819 30 00 Sacks and bags , having a base of a width of 40 cm or more ex 4823 Other paper , paperboard , cellulose wadding and webs of cellulose fibres , cut to size or shape ; other articles of paper pulp , paper , paperboard , cellulose wadding or webs or cellulose fibres : 4823 60 10 Trays, dishes and plates 4823 60 90 Other 4823 70 90 Other 4823 90 90 Other ex 5208 Woven fabrics of cotton , containing 85 % or more by weight of cotton, weighing not more than 200 g/m2: ex 5208 59 00 ^  Hand-dyed or hand-printed by the 'batik' method ex 5209 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing more than 200 g/m2 : ex 5209 59 00 ^  Hand-dyed or hand-printed by the 'batik' method ex 5212 Other woven fabrics of cotton : ex 5212 15Z 521Z 25 - "-MH &lt;* hand-printed by the 'batik' method ex 5701 Carpets and other textile floor coverings , knotted, whether or not made up: 5701 10 10 Containing a total of more than 10 % by weight of silk or of waste silk other than noil No L 385 / 18 Official Journal of the European Communities 30 . 12. 92 CN code (*) Description of goods 5701 90 10 Of silk, of waste silk other than noil , of synthetic fibres , of yarn falling within heading No 5605 or of textile materials containing metal threads 5701 90 90 Of other textile materials ex 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up: 5704 90 00 Other ex 5705 Other carpets and other textile floor coverings , whether or not made up: 5705 00 10 Of wool or fine animal hair 5705 00 39 Other 5705 00 90 Of other textile materials 5810 Embroidery in the piece, in strips or in motifs : 5810 10 10 to 5810 99 90 ex 6101 Men's or boys' overcoats, car-coats , capes, cloaks , anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles , knitted or crocheted other than those of heading No 6103 : ex 6101 10 10 Overcoats , car-coats, capes , cloaks and similar articles :  Ponchos of fine animal hair ex 6102 Women's or girls' overcoats , car-coats, capes, cloaks , anoraks (including ski-jackets), windcheaters, wind-jackets and similar articles , knitted or crocheted, other than those of heading No 6104: ex 6102 10 10 Overcoats, car-coats , capes, cloaks and similar articles :  Ponchos of fine animal hair ex 6110 Jerseys, pullovers, cardigans , waistcoats, and similar articles , knitted or crocheted: ex 6110 10 35 Of fine animal hair : ex 6110 10 38  Jerseys , pullovers (with or without sleeves ) ex 6110 10 95 Of fine animal hair : ex 6110 10 98  Jerseys , pullovers (with or without sleeves) ex 6201 Men's or boys' overcoats , car-coats , capes , cloaks , anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles, other than those of heading No 6203 : ex 6201 11 00 Of wool or fine animal hair :  Ponchos ex 6201 92 00 Of cotton:  i l ) ex 6201 99 00 Of other textile materials: - (*) (*) Articles hand-dyed or hand-printed by the 'batik* method . \ 30. 12 . 92 Official Journal of the European Communities No L 385 / 19 CN code (*) Description of goods ex 6202 Women's or girls' overcoats, car-coats , capes , cloaks , anoraks (including ski-jackets), wind-cheaters , wind-jackets , and similar articles other than those of heading No 6204: ex 6202 11 00 Of wool or fine animal hair :  Ponchos and capes of wool  Ponchos of fine animal hair ex 6202 92 00 Of cotton: - C 1 ) ex 6202 99 00 Of other textile materials : - 0 ) ¢ ex 6204 Women's or girls' suits , ensembles, jackets , blazers, dresses, skirts , divided skirts , trousers, bib and brace overalls , breeches and shorts (other than swimwear): ex 6204 12 00 Of cotton : - 0 ) ex 6204 22 80 Other : - C 1 ) ex 6204 29 90 Other: - ( J ) ex 6204 32 90 Other : - ( 1 ) ex 6204 39 90 Other : - 0 ) . ex 6204 42 00 Of cotton: - (2) ex 6204 44 00 Of artificial fibres : - (2) ex 6204 49 90 Other : - (2 ) ex 6204 51 00 Of wool or fine animal hair :  Skirts and divided skirts , of wool ex 6204 52 00 Of cotton : - (2 ) ex 6204 53 00 Of synthetic fibres : - (2) ex 6204 59 10 Of artificial fibres : - (2) ex 6204 59 90 Other : - (2) (') Articles hand-dyed or hand-printed by the .'batik' method. (2) Garments hand-dyed or hand-printed by the 'batik' method. No L 385 /20 Official Journal of the European Communities 30 . 12 . 92 CN code (*) Description of goods ex 6204 62 31 Of denim: - 0 ) ex 6204 62 33 Of cut corduroy : - t 1 ) ex 6204 62 39 Other: - ( 1 ) ex 6204 62 59 Other : - 0 ) ex 6204 62 90 Other: - 0 ) ex 6204 63 18 Other: - 0 ) ex 6204 63 39 Other : - ( l ) ex 6204 63 90 ' Other: - (*) ex 6204 69 18 Other: - 0 ) ex 6204 69 39 Other: - (*) ex 6204 69 50 Other : - 0 ) ex 6204 69 90 Other: - (*) ex 6205 Men's or boys' shirts : ex 6205 20 00 Of cotton : - ( x ) ex 6205 90 10 Of flax or ramie: - ( ») ex 6206 Women's or girls' blouses, shirts and shirt-blouses: ex 6206 30 00 Of cotton : - 0 ) ex 6206 90 10 Of flax or ramie: - i 1 ) (') Garments hand-dyed or hand-printed by the 'batik' method. 30 . 12 . 92 Official Journal of the European Communities No L 385 / 21 CN codeC ) Description of goods Men's or boys' singlets and other vests , underpants , briefs, nightshirts , pyjamas, bathrobes, dressing gowns and similar articles : Of cotton : - 0 ) Of other textile materials : - C 1 ) Women's or girls' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas, negliges, bathrobes, dressing gowns and similar articles : Negliges, bathrobes , dressing gowns and similar articles : - C 1 ) Of other textile materials : - '(*) Handkerchiefs : Of cotton Shawls , scarves , mufflers , mantillas , veils and the like: Ties, bow ties and cravats : ex 6207 ex 6207 91 00 ex 6207 99 00 ex 6208 ex 6208 91 10 ex 6208 99 00 ex 6213 6213 20 00 6214 6214 10 00 to 6214 90 90 6215 6215 10 00 to 6215 90 00 ex 6217 6217 10 00 ex 6301 6301 20 91 6301 20 99 6301 30 90 6301 40 90 6301 90 90 ex 6302 ex 6302 21 00 ex 6302 51 10 ex 6302 51 90 ex 6302 91 10 Other made up clothing accessories ; parts of garments or of clothing accessories other than those of heading No 6212 : Accessories Blankets and travelling rugs: Wholly of wool or of fine animal hair : Other Other Other Other Bed linen , table linen , toilet linen and kitchen linen: Of cotton: - (2) Mixed with flax : - (2) Other: - (2) Mixed with flax: - (2) ( 1 ) Garments hand-dyed or hand-printed by the 'batik' method . ( 2 ) Articles of cotton fabric hand-dyed or hand-printed by the 'batik' method . No L 385 /22 Official Journal of the European Communities 30 . 12 . 92 CN code (*) Description of goods ex 6302 91 90 Other: - ( ») ex 6303 Curtains ( including drapes) and interior blinds; curtain or bed valances : ex 6303 91 00 Of cotton : - i 1 ) ex 6303 99 90 Other :  Double curtains of wool ex 6304 Other furnishing articles, excluding those of heading No 9404: ex 6304 19 10 Of cotton : - 0 ) ex 6304 92 00 Not knitted or crocheted, of cotton: - 0 ) ex 6307 Other made up articles, including dress patterns: 6307 10 90 Other 6307 90 99 Other ex 6406 Parts of footwear ( including uppers whether or not attached to soles other than outer soles); removable in-soles , heel cushions and similar articles; gaiters , leggings and similar articles, and parts thereof: 6406 1011 Uppers 6406 10 19 Parts of uppers 6406 10 90 Of other materials 6406 20 10 Of rubber 6406 20 90 Of plastics 6406 91 00 Of wood 6406 99 30 Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 6406 99 50 Removable in-soles and other removable accessories 6406 99 90 Other ex 6505 Hats and other headgear, knitted or crocheted, or made up from lace , felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material , whether or not lined or trimmed: ex 6505 90 11 Of knitted or crocheted material , fulled or felted: .  Berets of wool ex 6505 90 19 Other :  Berets of wool ( i ) Articles of cotton fabric hand-dyed or hand-printed by the 'batik' method. 30. 12 . 92 Official Journal of the European Communities No L 385 / 23 CN code (*) Description of goods 6602 00 00 Walking-sticks, seat-sticks , whips, riding-crops and the like ex 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing; artificially coloured granules , chippings and powder, of natural stone (including slate): ex 6802 91 00 Marble , travertine and alabaster:  Carved ex 6802 92 00 Other calcareous stone:  Carved ex 6802 93 90 Granite:  Carved ex 6802 99 90 Other:  Carved , 7418 Table, kitchen or other household articles and parts thereof, of copper; pot scourers and scouring or polishing pads , gloves and the like, of- copper; sanitary ware and parts thereof, of copper: 7419 Other articles of copper : ex 8308 Clasps , frames with clasps , buckles, buckle-clasps, hooks , eyes, eyelets and the like , of base metal , of a kind used for clothing , footwear, awnings, handbags , travel goods , or other made up articles, tubular or bifurcated rivets , of base metal ; beads and spangles of base metal : ex 8308 90 00 Other , including parts :  Beads and spangles , of base metal ex 9113 Watch straps, watch bands and watch bracelets, and parts thereof: 9113 9010 Of leather or of composition leather ex 9113 90 90 Other:  Of fabric 9403 Other furniture and parts thereof: ex 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included: 9405 10 91 Of a kind used for filament lamps 9405 10 99 Other 9405 20 99 Other 9405 40 99 Other 9405 50 00 Non-electrical lamps and lighting fittings No L 385 /24 Official Journal of the European Communities 30 . 12 . 92 CN code ( * ) Description of goods 9405 60 99 Of other materials 9405 99 90 Other ex 9502 Dolls representing only human beings : ex 9502 10 10 Of plastics :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9502 10 90 Of other materials :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9503 Other toys; reduced size ('scale') models and similar recreational models , working or not, puzzles of all kinds: 9503 30 10 Of wood 9503 49 10 Of wood 9503 50 00 Toy musical instruments and apparatus:  Of wood 9503 60 10 Of wood ex 9503 90 10 Toy weapons :  Of wood ex 9503 90 99 Of other materials :  Of wood ex 9601 Worked ivory , bone , tortoiseshell , horn , antlers , coral , mother-of-pearl and other animal carving material , and articles of these materials (including articles obtained by moulding): 9601 10 00 Worked ivory and articles of ivory 9601 90 90 Other 9602 00 00 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax, of stearin , of natural gums or natural resins or of modelling pastes , and other moulded or carved articles , not elsewhere specified or included ; worked , unhardened gelatin (except gelatin of heading No 3503 ) and articles of unhardened gelatin 30 . 12 . 92 Official Journal of the European Communities No L 385 /25 ANEXOII  BILAG II ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXEII ALLEGATO II  BIJLAGEII ANEXO II MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODÃ LE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO class="page"> 1 Exportador (Nombre, direcciÃ ³n completa, paÃ ­s) 2 .NÃ ºmero 00000 3 Destinatario (Nombre, direcciÃ ³n completa, paÃ ­s) CERTIFICADO RELATIVO A DETERMINADOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) expedido para la obtenciÃ ³n del beneficio del rÃ ©gimen arancelario preferencial en la Comunidad EconÃ ³mica Europea 4 PaÃ ­s de fabricaciÃ ³n 5 PaÃ ­s de destino 6 Lugar y fecha de embarque - medio de transporte 7 Datos suplementarios 9 Cantidad C) 8 Marcas y numeraciÃ ³n - nÃ ºmero y naturaleza de los bultos - DESIGNACIÃ N DETALLADA DE LAS MERCANCÃ AS 10 Valor FOB 0 11 VISADO DE LA AUTORIDAD COMPETENTE El abajo firmante certifica que el envÃ ­o descrito mÃ ¡s arriba contiene exclusivamente productos hechos a mano por la artesanÃ ­a rural del paÃ ­s indicado en la casilla n ° 4. (1 ) In dÃ ­ qu es e si s e tr a ta d e u n nÃ º m er o d e piezas, d e metr os , d e m 2 o d e kilogram os . (2 ) E n la m o n ed a de l co n tr at o d e comprav enta . 12 Autoridad competente (Nombre, direcciÃ ³n compieta, paÃ ­s) (Firma) (Sello) class="page"> 1 EksportÃ ¸r (navn, fuldstÃ ¦ndig adresse , land) 2 Nummer 00000 CERTIFIKAT 3 Modtager (navn , fuldstÃ ¦ndig adresse, land) VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) udstedt med henblik pÃ ¥ opÃ ¥else af prÃ ¦fe ­ rencetoldbehandling i Det EuropÃ ¦iske Ãkonomiske FÃ ¦llesskab 4 Fremstillmgsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 8 MÃ ¦rker og numre  Antal kolli og deres art  NÃJE BESKRIVELSE AF VARERNE 9 MÃ ¦ngde (1 ) 1 0 VÃ ¦rdi fob (2) 11 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede erklÃ ¦rer, at ovenfor beskrevne forsendelse udelukkende indeholder kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land , der er anfÃ ¸rt i rubrik nr. 4. (1 ) AnfÃ ¸ r , h vo rv id t d e t dr ej er si g o m a n ta l dele, mete r , m 2 e lle r kilo. (2 ) Id e n valuta, d e r e r a n fÃ ¸ rt i kÃ ¸bekon trakten . 12 Kompetent myndighed (navn, adresse, land) Sted Dato (Underskrift) (Stempel) class="page"> 000001 AusfÃ ¼hrer (Name, vollstÃ ¤ndige Anschrift, Land) 2 Nummer 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift, Land) BESCHEINIGUNG _FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) ausgestellt fÃ ¼r die Zulassung zur zoll · ­ tariflichen Vorzugsregelung in der EuropÃ ¤ischen Wirtschaftsgemeinschaft 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verschiffung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 9 Menge (1 ) 10 Wert fob (2) 8 Zeichen und Nummern  Anzahl und Art der PackstÃ ¼cke GENAUE BESCHREIBUNG DER ERZEUGNISSE 1 1 SICHTVERMERK DER ZUSTÃ NDIGEN BEHÃ RDE Der Unterzeichnende bescheinigt , daÃ  die vorstehend bezeichnete Sendung ausschlieÃ lich in lÃ ¤ndlichen Handwerks ­ betrieben des in Feld Nr. 4 angegebenen Landes handgearbeitete Waren enthÃ ¤lt. (1 ) Angebe n , o b e s si ch u m StÃ ¼ck, Mete r , Q ua dr at m et er o d e r Ki lo gr am m hande lt . (2 ) In d e r im Ka uf ve rtr ag an ge ge be ne n WÃ ¤hr ung . 12 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift, Land) DatumOrt (Unterschrift) (Stempel) class="page"> 1 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) 2 Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  00000 3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã Ã ¡ÃÃ £Ã Ã Ã Ã  Ã Ã ¡Ã Ã ªÃ Ã Ã ¤Ã  Ã §Ã ÃÃ ¡Ã Ã ¤Ã Ã §Ã ÃÃ Ã £ (HANDICRAFTS) ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  4 Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½  Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã Ã ± O 10 Ã Ã ¾Ã ¯Ã ± fob (2) 1 1 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ O Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹ Ã · Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã µ Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã µÃ ¹Ã Ã ¿Ã Ã µÃ Ã ½Ã ¯Ã ±Ã  Ã ±ÃÃ  Ã ¿Ã ¹Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ±Ã Ã ¹Ã ¸. 4. O Ã  Ã ½Ã ± Ã Ã ­ Ã Ã ± Ã Ã µ Ã µÃ ¬ Ã ½ ÃÃ  Ã Ã º Ã µÃ ¹ Ã Ã ± Ã ¹ Ã Ã µÃ  Ã ¯Ã ± Ã Ã ¹ Ã ¸Ã ¼ Ã ¿Ã  Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã Ã ½, Ã ¼Ã ­Ã Ã Ã Ã ½, Ã Ã µ Ã Ã  Ã ±Ã ³ Ã  Ã ½Ã ¹ Ã ºÃ  Ã ½ Ã ¼Ã ­ Ã Ã  Ã  Ã ½ Ã ® Ã ºÃ ¹Ã »Ã Ã ½. O Ã £ Ã Ã ¿ Ã ½Ã  Ã ¼Ã ¹ Ã Ã ¼ Ã ± Ã Ã · Ã  Ã Ã Ã ¼Ã ² Ã ¬Ã  Ã µÃ  Ã  ÃÃ Ã »Ã ®Ã Ã µÃ  Ã  . 12 Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã Ã Ã ¹Ã  (Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 3 Consignee (Name, full address, country) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) issued with a view to obtaining the benefit of the preferential tariff regime in the European Economic Community 4 Country of manufacture 5 Country of destination 6 Place and date of shipment  means of transport 7 Supplementary details 9 Quantity (1 )8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 10 FOB value (2) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that the consignment described above contains only handicraft products (handicrafts) of the cottage industry of the country shown in box No 4. (1 ) In di ca te w h e th e r in pieces, metr es , sq u a re m e tr e s o r kilogram s . (2 ) In th e c u rr e n c y o f th e co n tr a ct o f sale. 12 Competent authority (Name, full address, country) At on (Signature) (Seal) class="page"> 1 Exportateur (Nom, adresse complÃ ¨te, pays) 2 NumÃ ©ro 00000 3 Destinataire (Nom, adresse complÃ ¨te, pays) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) dÃ ©livrÃ © en vue de l'obtention du bÃ ©nÃ ©fice du rÃ ©gime tarifaire prÃ ©fÃ ©rentiel dans la CommunautÃ © Ã ©conomique europÃ ©enne 4 Pays de fabrication 5 Pays de destination 6 Lieu et date d'embarquement  moyen de transport 7 DonnÃ ©es supplÃ ©mentaires 9 QuantitÃ © (1 )8 Marques et numÃ ©ros  nombre et nature des colis  DÃ SIGNATION DÃ TAILLÃ E DES MARCHANDISES 10 Valeur fob (2) 1 1 VISA DE L'AUTORITÃ  COMPÃ TENTE Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement des produits faits Ã la main par l'artisanat rural du pays indiquÃ © dans la case ri ° 4. (1 ) In di qu er s' il s' ag it d 'u n no m br e de piÃ ¨ces, d e mÃ ¨tre s , de m 2 o u d e kilogramm es . (2 ) D an s la m o n n a ie d u co n tr a t d e vente. 12 AutoritÃ © compÃ ©tente (Nom, adresse complÃ ¨te, pays) Ã i le (Signature) (Sceau) class="page"> 2 Numero1 Esportatore (nome, indirizzo completo, paese) 00000 3 Destinatario (nome, indirizzo completo, paese) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) rilasciato per ottenere il beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 4 Paese di fabbricazione 5 Paese di destinazione 7 Dati supplementari6 Luogo e data d imbarco  Mezzo di trasporto 8 Marche e numeri  Numero e natura dei colli  DESIGNAZIONE DETTAGLIATA DELLE MERCI 9 QuantitÃ (1 ) 1 0 Valore fob (2) 11 VISTO DELL'AUTORITÃ COMPETENTE Il sottoscritto certifica che la partita descritta sopra contiene esclusivamente dei prodotti fatti a mano dall'artigianato rurale del paese indicato nella casella n. 4. (1 ) In di ca re s e si tr a tt a di u n n u m e ro di pezz e , di met ri , d i m 2 o d i chilogram mi . (2 ) N e lla m o n e ta d e l co n tr a tt o d i vendi ta . 1 2 AutoritÃ competente (nome, indirizzo completo, paese) A il .. (Firma) (Sigillo) class="page"> 2 Nummer 000001 exporteur (naam, volledig adres, lana). 3 Geadresseerde (naam, volledig adres, land) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) afgeleverd met het oog op het bekomen van de voordelen van het regime der tariefpreferenties in de Europese Economische Gemeenschap 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inscneping  vervoermiddel 7 Bijkomende gegevens 10 fob ­ waarde (2) 8 Merken en nummers  aantal en soort der colli  NAUWKEURIGE OMSCHRIJVING VAN DE GOEDEREN 9 Hoeveel ­ heid (1 ) 1 1 VISUM VAN DE BEVOEGDE AUTORITEIT: Ik , ondergetekende, verklaar dat de hierboven omschreven zending uitsluitend Produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn vervaardigd in het land aangeduid in vak nr. 4. (1 ) A an ta l a a n te d u id e n in stukke n , mete rs , vi e rk a n te m e te rs o f kilogramm en . (2 ) In d e m u n t v a n h e t verkoopco ntract . 12 Bevoegde autoriteit (naam, volledig adres, land) Te . de (Stempel)(Handtekening) class="page"> 1 Exportador (Nome, endereÃ §o completo, pais) 2 NÃ ºmero 00000 3 DestinatÃ ¡rio (Nome, endereÃ §o completo, paÃ ­s) CERTIFICADO RELATIVO A CERTOS PRODUTOS FEITOS Ã MÃ O (HANDICRAFTS) emitido tendo em vista a obtenÃ §Ã £o do benefÃ ­cio do regime pautal preferencial na Comunidade EconÃ ³mica Europeia 4 PaÃ ­s de fabrico 5 PaÃ ­s de destino 6 Lugar e data de embarque - meio de transporte 7 Dados suplementares 8 Marcas e nÃ ºmeros - nÃ ºmeros e natureza dos volumes - DESIGNAÃ Ã O PORMENORIZADA DAS MERCADORIAS 9 Quantidade (1 ) 10 Valor FOB (2) 11 VISTO DA AUTORIDADE COMPETENTE Eu, abaixo assinado, certifico que a encomenda acima descrita contÃ ©m exclusivamente produtos feitos Ã mÃ £o pelo artesanato rural do paÃ ­s indicado na casa n ? 4 t1 ) In d ic a r s e s e tr a ta d e u m n Ã º m e ro d e peÃ §as, d e metr os , de m 2 o u de quilogram as . (2 ) N a m o e d a d o c o n tr a to d e venda. 12 Autoridade competente (Nome, endereÃ §o completo, paÃ ­s) (Assinatura) (Selo) class="page"> 30. 12 . 92 Official Journal of the European Communities No L 385 /45 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  111  ANNEX 111  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± , Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India All India Handicrafts Board Inde India India India PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Export Promotion BureauPakistan Pakistan Pakistan Pakistan PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Department of Foreign TradeThailand ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Filipinas Philippinerne Philippinen Ã ¦Ã ¹Ã »Ã ¹ÃÃÃ ¯Ã ½Ã µÃ  Philippines Philippines National Cottage Industries Development Authority (NACIDA) Filippine Filippijnen Filipinas IrÃ ¡n Iran Iran ÃÃ Ã ¬Ã ½ Iran Iran Iran Iran IrÃ £o The Institute of Standards and Industrial Research in Iran (ISIRI) No L 385 /46 Official Journal of the European Communities 30 . 12 . 92 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Handicrafts Board Sri Lanka Sri Lanka Sri Lanka Sri Lanka Uruguay Uruguay Uruguay Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã · UrugÃ ¼ay DirecciÃ ³n general de comercio exterior Uruguay Uruguay Uruguay Uruguai Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Export Promotion Bureau Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Service national de l'artisanat et de l'industrie Laos Laos Laos Laos Ecuador Ecuador Ecuador ÃÃ Ã ·Ã ¼Ã µÃ Ã ¹Ã ½Ã Ã  Ecuador Ministerio de industria, comercio e integraciÃ ³n Equateur Ecuador Ecuador Equador Paraguay Paraguay Paraguay Ã Ã ±Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã · Paraguay Ministerio de industria y comercio Paraguay Paraguay Paraguay Paraguai 30. 12 . 92 Official Journal of the European Communities No L 385 /47 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Pays de fabrication Paese di fabbricazione Land van vervaardiging i PaÃ ­s de fabrico PanamÃ ¡ Panama Panama Ã Ã ±Ã ½Ã ±Ã ¼Ã ¬Ã  CÃ ¡mara de comercio e industrias de PanamÃ ¡  DirecciÃ ³n de comercio interior y exterior Panama Panama Panama Panama PanamÃ ¡ Ei Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador DirecciÃ ³n de comercio internacional Malasia Malaysia Malaysia Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¯Ã ± Malaysia Malaysia Malaysia Malaysian Handicraft Development Corporation MaleisiÃ « MalÃ ¡sia Bolivia Bolivia Bolivien Ã Ã ¿Ã »Ã ¹Ã ²Ã ¯Ã ± Bolivia Ministerio de industria , comercio y turismo  Instituto boliviano de pequeÃ ±a industria y artesanÃ ­aBolivie Bolivia BoliviÃ « BolÃ ­via Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras DirecciÃ ³n general de comercio exterior Peru Peru Peru Ã Ã µÃ Ã ¿Ã  Peru Ministerio de industria y turismo PÃ ©rou Peru Peru Peru No L 385 /48 Official Journal of the European Communities 30 . 12 . 92 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Chile Chile Chile Ã §Ã ¹Ã »Ã ® Chile Servicio de cooperaciÃ ³n tÃ ©cnica (SERCOTEC) Chili Cile Chili Chile Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala DirecciÃ ³n de comercio interior y exterior Guatemala Guatemala Guatemala Guatemala Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® c , , Ã  J ,..A Secretaria de Estado y comercio y negociaciones econÃ ³micas interArgentina . , 1 3 ° * nacionalesArgentine Argentina ArgentiniÃ « Argentina MÃ ©xico Mexico Mexiko Ã Ã µÃ ¾Ã ¹Ã ºÃ  Mexico Secretario de comercio Mexique Messico Mexico MÃ ©xico Brasil Brasilien Brasilien Ã Ã Ã ±Ã Ã ¹Ã »Ã ¹Ã µÃ ½ Conselho Nacional de AssociacÃ µes Comerciais-CONASC SCS-Ed BrÃ ©sil PalÃ ¡cio do Comercio 1 andar 70318-Brasilia DF Brasile BraziliÃ « Brasil 30 . 12 . 92 Official Journal of the European Communities No L 385 /49 ANEXO IV  BILAG IV  ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV  ANNEX IV  ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Tarie-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero ¿l'ordine Volgnummer NÃ ¹mero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Tarie-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie ,,09.0105 4202 11 10 M0 09.0105 5212 15 90 * 11 420211 90 MO * 91 420212 91 * 10 5212 25 10 Ml 4202 12 99 M0 * 91 4202 19 90 M0 5212 25 90 Ml 4202 21 00 M0 * 91 4202 22 90 * 10 5701 10 10 * 10 4202 31 00 M0 5701 90 10 * 10 4202 32 90 * 10. 5701 90 90 * 10 4202 39 00 * 10 4202 91 10 * 10 5704 90 00 * 10 4202 92 91 M0 5705 00 10 * 10 4?fl? 92 98 * 10 5705 00 39 M0 4202 99 00 MO 5705 00 90 Ml 5810 10 10 * 10 4203 30 00 * 10 5810 10 90 * 10 4203 40 00 * 10 5810 91 10 * 10 5810 91 90 * 10 5810 92 10 * 10 4419 00 90 * 10 5810 92 90 * 10 5810 99 10 * 10 4420.10 11 * 10 -5810 99 90 * 10 4420 10 19 * 10 6101 10 10 * in4420 90 91 * 10 6101 10 10 10 4420 90 99 * 10 6102 10 10 * 10 6110 10 35 * 10 4818 20 10 * 10 *110 10 9? MO 48182091 * 10 6110 10 98 * 104818 20 99 * 10 6110 10 5# » 10 4818 30 00 * 10 6201 11 00 * 10 4818 50 00 * 10 6201 92 00 * 10 4818 90 10 * 10 6201 99 00 * 10 4818 90 90 * 10 6202 11 00 * 10 4819 30 00 * 10 20 6202 92 00 * 10 4823 60 10 * 10 6202 99 00 * 10 S 90 I JA 6204 12 00 * 104823 70 90 10 6204 22 80 * 10 4823 90 90 20 . 6204 29 90 * 10 6204 32 90 * 10 5208 51 00 * 11 6204 39 90 * 10 * 91 6204 42 00 * 10 6204 44 00 * 10 6204 49 90 * 10 5208 52 10 * 11 6204 51 00 * 11 * 91 6204 52 00 * 10 5208 53 00 * 11 ' 6204 53 00 * 10 * 91 6204 59 10 * 10 5208 59 00 * 11 6204 59 90 * 10 * 91 6204 62 31 * 10 6204 62 33 * 10 5209 51 00 * 11 6204 62 39 * 10. » 11 91 6204 62 59 * 10 5209 no * 11 6204 62 90 * 10li 6204 63 18 * 10 5209 59 00 * 11 J&gt;2 °4 H * 12 » 91 6204 63 90 * 10 6204 69 18 * 10 6204 69 39 * 10 5212 15 10 * 11 6204 69 50 * 10 * 91 6204 69 90 * 10 No L 385 / 50 Official Journal of the European Communities 30 . 12 . 92 NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Tarie-kode Tarie-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie 09.0105 6205 20 00 * 10 09.0105 6406 99 50 * 10 6205 9010 * 10 6406 99 90 * 10 6206 30 00 * 10 6505 90 11 * 10 6206 90 10 * 10 6505 90 19 * 10 6207 91 00 * 10 6602 00 00 * 10 6207 99 00 * 10 6gQ2 ^ Q0  1Q 6208 91 10 * 10 6802 92 00 * 10 6208 99 00 * 10 6802 93 90 * 106ZU8 W 00 1U 6802 99 90 * 10 6213 20 00 * 10 7418 10 oo » 10 7418 20 00 * 10 6214 10 00 * 10 6214 20 00 * 10 7419 10 00 * 10 6214 30 00 * 10 7419 91 00 * 10 6214 40 00 * 10 7419 99 00 * 10 6214 90 10 * 10 6214 90 90 * 11 8308 90 00 * 10 * 19 9113 90 10 * 10 6215 10 00 * 10 9113 90 90 * 11 6215 20 00 * 10 6215 90 00 * 10 9403 30 11 * 10 9403 30 19 * 10 6217 10 00 * 10 9403 30 91 * 10 9403 30 99 * 10 6301 2081 * 10 94034000 94035000 » in6301 20 99 * 10 22! S S * 126301 30 90 * 10 94036010 94036030 » IS630140 90 * 91 94036030 94036090 * In6301 90 90 * 21 94036090 94038000 » in » -29 9403 80 00 * 10 9403 90 30 * 10 6302 21 00 * 10 9403 90 90 * 10 6302 51 10 * 10 9405 10 91 * 10 6302 51 90 * 10 9405 10 99 * 10 6302 91 10 * 10 94fK 20 99 MO6302 91 90 MO - £$^9 Mo 9405 50 00 * 10 6303 91 00 * 91 9405 60 99 * 10 6303 99 90 * 31 9405 99 90 * 10 6304 19 10 * 10 9502 10 10 * 10 6304 92 00 * 10 9502 10 90 * 10 6307 10 90 * 10 9503 30 10 * 10 6307 90 99 * 91 9503 49 10 * 10 9503 50 00 * 11 64061011 * 10 Hn 6406 10 19 * 10 9503 90 10 10 6406 10 90 * 10 9503 90 99 * 10 6406 2010 * 10 6406 20 90 * 10 9601 10 00 10 6406 91 00 * 10 9601 90 90 10 6406 99 30 * 10 9602 00 00 * 10